Appeal from a judgment of the County Court of Warren County (Hall, Jr., J.), rendered January 21, 2009, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to grand larceny in the fourth degree and waived his right to appeal. Under the terms of the plea agreement, defendant was to be placed on interim probation for one year and, upon successful completion, County Court would reduce the charge to petit larceny, sentence defendant to time served and give him a conditional discharge. If, however, defendant did not satisfactorily complete interim probation, County Court advised him that he would be sentenced to up to four years in prison. Defendant was on interim probation for only three days when he was arrested. Consequently, County Court revoked his interim probation and sentenced him to lVs to 4 years in prison to run consecutive to a sentence imposed in connection with unrelated charges. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People *1141v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Rose, Lahtinen, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.